Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                   June 13, 2016                    (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Nairn Rasool Muhammad
              v. Texas
              No. 15-8026
              (Your No. AP-77, 021)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           4.^
                                           Scott S. Harris, Clerk




                                                                RECEIVED IN
                                                           COURT OF CRIMINAL APPEALS

                                                                  JUN 17 2018

                                                               AbelAcosta.Clerk